                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 21, 2019
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § CRIMINAL ACTION NO. 3:18-CR-15
                                              §
ANDRIAN PAGE                                  §

                                        ORDER

       Pending before the Court is the Defendant’s Unopposed Motion for Continuance

(Dkt. 21)..In accordance with 18 U.S.C. ' 3161, the basis for the continuance is the

finding that the ends of justice served in granting such continuance outweigh the best

interests of the public and the Defendant in a speedy trial.

       The Court finds that, pursuant to 18 U.S.C. ' 3161, a failure to grant continuance

in this case would deny counsel for the Defendant the reasonable time necessary for

effective preparation taking into account the exercise of due diligence and would thereby

result in a miscarriage of justice for the Defendant.

       The Defendant recites that there has been inadequate time to sufficiently prepare

for trial.   Denial of the reasonable time necessary for effective trial preparation is

expressly enunciated in 18 U.S.C. ' 3161 as a factor in determining that a continuance in

the ends of justice would outweigh the public's interest in a speedy trial.

       IT IS HEREBY ORDERED that the Defendant=s motion for continuance is

GRANTED. A period of excludable delay shall commence from today, May 21, 2019,

pursuant to 18 U.S.C. ' 3161, and continue until June 19, 2019.




1/2
      It is further ORDERED that the scheduling order is amended as follows:

            Re-arraignment is set for June 19, 2019 at 1:30 PM.

      SIGNED at Galveston, Texas, this 21st day of May, 2019.


                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




2/2
